Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 9/6/2019. 
Claims 1, 2, 5-9, 11-16, 18-20 are allowed. 
Claims 3, 4, 10 and 17 are cancelled.
	
Allowable Subject Matter
Claims 1, 2, 5-9, 11-16, 18-20 are allowed. 
			
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Mr. Tom Chen on 3/10/2022. 

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 3/9/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
AMENDMENTS TO THE CLAIMS

The listing of claims will replace all prior versions, and listings, of claims in the application:

Listing of Claims:

1. (Currently Amended) A system for detecting anomaly behavior in interactive networks comprising:
a non-transitory memory storing instructions; and
one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising:
generating an attributed bipartite graph related problem for a bipartite graph, wherein the bipartite graph provides an encoding representative of connections between users and bastions;
developing a graph convolutional memory network based on the generated problem;
developing a loss function based on the developed graph convolutional memory network;
training the developed graph convolutional memory network to learn interaction patterns between different components, wherein the training of the developed graph convolutional memory network is performed in an unsupervised setting; and
detecting anomalies based on the trained developed graph convolutional memory network.

2. (Original) The system of claim 1, wherein the attributed bipartite graph related problem is an anomaly detection problem.

3. (Canceled).

4. (Canceled).

5. (Original) The system of claim 1, wherein the graph convolutional memory network enables a preservation of the interactions occurring at different nodes over time.

6. (Original) The system of claim 5, wherein the graph convolutional memory network includes a tunable parameter.

7. (Original) The system of claim 1, wherein the detected anomalies relate to unauthorized secure shell (SSH) connections.

8. (Currently Amended) A method for detecting anomaly behavior in interactive networks comprising:
generating an attributed bipartite graph related problem for a bipartite graph, wherein the bipartite graph provides an encoding representative of connections between users and bastions;
developing a graph convolutional memory network based on the generated problem;
developing a loss function based on the developed graph convolutional memory network;
training the developed graph convolutional memory network to learn interaction patterns between different components, wherein the training of the developed graph convolutional memory network is performed in an unsupervised setting; and
detecting anomalies based on the trained developed graph convolutional memory network.

9. (Original) The method of claim 8, wherein the attributed bipartite graph related problem is an anomaly detection problem.



11. (Original) The method of claim 8, wherein the training of the graph convolutional memory network is performed in an unsupervised setting.

12. (Original) The method of claim 8, wherein the graph convolutional memory network enables a preservation of the interactions occurring at different nodes over time.

13. (Original) The method of claim 12, wherein the graph convolutional memory network includes a tunable parameter.

14. (Original) The method of claim 8, wherein the detected anomalies relate to unauthorized SSH connections.

15. (Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause performance of operations comprising:
generating an attributed bipartite graph related problem for a bipartite graph, wherein the bipartite graph provides an encoding representative of connections between users and bastions;
developing a graph convolutional memory network based on the generated problem;
developing a loss function based on the developed graph convolutional memory network;
training the developed graph convolutional memory network to learn interaction patterns between different components, wherein the training of the developed graph convolutional memory network is performed in an unsupervised setting; and
detecting anomalies based on the trained developed graph convolutional memory network.



17. (Canceled).

18. (Currently Amended) The non-transitory machine-readable medium of claim 15, wherein the training of the developed graph convolutional memory network is performed in an unsupervised setting.

19. (Original) The non-transitory machine-readable medium of claim 15, wherein the graph convolutional memory network enables a preservation of the interactions occurring at different nodes over time.

20. (Original) The non-transitory machine-readable medium of claim 19, wherein the graph convolutional memory network includes a tunable parameter.

Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shu et al US Patent 11,184,374 discloses cyberattack detection and prevention in endpoint with activity graph and analyzing malicious or suspicious behavior. 
Sobol et al US Patent 11,147,459 
Sikka et al US Patent 11,010,516 discloses improvement in accuracy and speed for detection and remediation to test nodes in test points with trained neural networks. 
Shu et al US Patent 10,956,566 discloses casualty tracking system in real-time analysis for cybersecurity with threat indicators analysis. 
Kusum et al US Patent 10,628,571 discloses high fidelity multi-modal out of band biometric authentication with cross-checking with machine learning matching on biometric data. 
Vanhatupa et al US Patent 10,299,142 discloses multi-band access points with first and second frequency-band-specific plans and other merged plans. 
Blondel et al US Publication 2021/0279579 discloses converts input first data X into second data Y using neural network, with calculating means and a gradient with max function. 
                            
REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds amended claims dated 3/10/2022 are persuasive for reason of allowance.  
The search for amended claim(s) does not explicitly disclose, in light of other features recited in independent claims 1, 8 and 15 as follows :
Claims recite where ‘ detecting of anomalies in convolutional memory network based on attributed bipartite graph, graph generated of convolutional memory network, with loss function based on the graph of convolutional memory network’ and as described in detailed steps in claim(s) as described in independent claim(s) on 3/10/2022. 
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/VIRAL S LAKHIA/Examiner, Art Unit 2431